Citation Nr: 1317421	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  09-46 749	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael Bennett, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from March 2001 to September 2006.  The exact dates of his service have not been verified.  The Veteran's service ended with his death in a motor vehicle accident (MVA) in September 2006.  The appellant is the Veteran's surviving spouse.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After reviewing the claims file, the Board finds that additional notice and development are necessary in order to comply with VA's duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Although the appellant was provided with a notice letter in March 2012 with respect to her claim, the Board believes that additional notice is required in this case to ensure that VA has met its duty to notify the appellant of the information and evidence necessary to substantiate her claim.  Specifically, the appellant must be apprised of the concept of "willful misconduct" (a definition found at 38 C.F.R. § 3.1(n) (2012)) and must be advised that, even if the elements listed in the notice are established, a finding of willful misconduct will still result in a finding that the Veteran's death is not service-connected.

Additionally, the claims file reflects a substantial amount of evidence pertinent to the appellant's claim which has not yet been obtained or considered by the RO.  Specifically, the Veteran's death certificate is not of record, his service treatment records have not been obtained, and his service personnel records have not been considered.  Additionally, records in the claims file from the Seattle Police Department indicate that an autopsy of the Veteran was performed following his death, and that report has not been obtained.  Further, although the RO made one attempt in December 2012 to request a copy of the investigative report regarding the Veteran's MVA from the Naval Criminal Investigative Service (NCIS), there is no response from NCIS in the claims file.  Accordingly, the RO should continue to request such records from the NCIS until the RO determines that these records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2012).  Thus, the RO must attempt to obtain all of the above-referenced evidence.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with all notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to specifically include notice of 38 C.F.R. §§ 3.1(m), (n), and § 3.301, and any additional notice specified by Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2.  Obtain copies of the following documents: (a) the Veteran's death certificate; (b) the Veteran's service treatment records; (c) the Veteran's service personnel records; (d) the Veteran's autopsy report; and (3) any investigative report from the NCIS.  Make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, and make at least two attempts to obtain any private records or make a formal finding that a second request would be futile.  See 38 U.S.C.A. § 5103A(2)(B); 38 C.F.R. § 3.159(c)(1); Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  Make as many requests as are necessary to obtain relevant records from a Federal department or agency, and end efforts to obtain those records only if evidence shows that the records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2). 

If all procedurally appropriate actions to locate and secure the above named evidence have been made in compliance with 38 C.F.R. § 3.159(c)(1) and 38 C.F.R. § 3.159(c)(2) and the RO is unable to obtain any of those records, the RO must make a formal finding to that effect.  The RO must also provide the appellant and her representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the appellant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The appellant and her representative must then be given an opportunity to respond.

3.  After completing the above actions and any other development that may be indicated by any response received, the claim on appeal must be readjudicated.  If the benefit sought on appeal is not fully granted, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



